Citation Nr: 1741234	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-38 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or by reason of being housebound.  

2.  Entitlement to a higher level of SMC based on the residuals of traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a combat Veteran who served on active duty from April 1952 to April 1955, having earned a Purple Heart during the Korean War.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From May 2012, the Veteran's service-connected disabilities have consisted of TBI (combined with posttraumatic stress disorder (PTSD)) rated as 100 percent disabling, headaches rated as 30 percent disabling, tinnitus rated as 10 percent disabling, and hearing loss rated as noncompensable; prior to May 2012, service connection was in effect only for PTSD, rated as 100 percent disabling.  

2.  The evidence does not show that the Veteran was confined to his home as a result of his service-connected disabilities, or that his service-connected disabilities rendered him unable to care for most of his daily personal needs or to protect himself from the hazards and dangers incident to his daily environment without the assistance of others.  

3.  The criteria for SMC based on the need for the regular aid and attendance of another person or by reason of being housebound have not been met.  



CONCLUSIONS OF LAW

1.  SMC based on the need for the regular aid and attendance of another person or by reason of being housebound is not warranted.  38 U.S.C.A. §§ 1114(l), (s), 5107(b) (West 2014); 38 C.F.R. §§ 3.350(b), 3.352(a), 3.1000 (2016).  

2.  A higher level of SMC based on the residuals of TBI is not warranted.  38 U.S.C.A. § 1114(t) (West 2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, a timely and content-compliant VCAA letter was sent to the Veteran in January 2013.  He has had ample opportunity to respond and/or supplement the record, and has not alleged that notice was less than adequate.

VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded an opportunity for a hearing, but he declined a hearing.  The RO has obtained the Veteran's pertinent treatment records from VA.  The Veteran has submitted various private records; he has not identified any other records pertinent to the issues on appeal.  

VA has also arranged for the Veteran to undergo compensation examinations in May 2012 and August 2016, to assess his need for aid and attendance and to determine whether he is housebound.  The reports of these examinations contain pertinent clinical findings sufficient to evaluate the impact of the Veteran's service-connected disabilities under governing SMC rating criteria; therefore, they are adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123(2007).  There is nothing in the record to suggest a material change in the service-connected disabilities after the last VA examination so as to warrant another examination.  38 C.F.R. § 3.327(a).  As there is no indication of the existence of additional evidence to substantiate the claims, VA's duty to assist is met. 

Legal Criteria

SMC is an additional level of compensation paid to Veterans above the basic levels of compensation for various types of losses or levels of impairment solely due to service-connected disabilities.  It reflects recognition by VA that certain disabilities, either alone or in combination, have an impact on a Veteran beyond the impairment of earning capacity which is central to the Rating Schedule.  38 C.F.R. § 4.1.  Because it considers the synergistic effects of multiple disabilities, a determination of the correct SMC award level requires layering of different entitlements.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114(k), while additional levels of SMC are provided in 38 U.S.C.A. § 1114(l) through (t).  The pertinent provisions are as follows:  

SMC provided by 38 U.S.C.A. § 1114(l) is payable where a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless that he is in need of the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  38 C.F.R. § 3.352(a).  Bedridden is that condition that requires the veteran to remain in bed, and the fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  

It is not required that all of the enumerated factors in 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance; such eligibility requires at least one of the enumerated factors be present.  The particular personal function that a veteran is unable to perform should be considered in connection with his condition as a whole, and it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.; see also Turco v. Brown, 9 Vet. App. 222 (1996). 

SMC provided by 38 U.S.C.A. § 1114(s) is payable where a Veteran has a single service-connected disability rated as 100 percent, and either has additional service-connected disability or disabilities independently ratable at 60 percent (i.e., separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems) or is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350(i).  For the purpose of this subsection, the requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime.  

SMC provided by 38 U.S.C.A. § 1114(t) is payable where a veteran, as the result of service-connected disability, is in need of regular aid and attendance for the residuals of TBI, is not eligible for compensation under subsection (r)(2), and in the absence of such regular aid and attendance would require hospitalization, nursing home care, or other residential institutional care, the veteran shall be paid, in addition to any other compensation under this section, a monthly aid and attendance allowance equal to the rate described in subsection (r)(2).  An allowance authorized under this subsection shall be paid in lieu of any allowance authorized by subsection (r)(1).  Essentially, this type of SMC is warranted for veterans who need regular aid and attendance for the service-connected residuals of traumatic brain injury (TBI), but are not eligible for a higher level of aid and attendance, and would require hospitalization, nursing home care, or other residential institutional care in the absence of regular aid and attendance.  See also VA Fast Letter 11-35 (Dec. 5, 2011 ).  The effective date assigned for an award of SMC under 38 U.S.C.A. § 1114(t) may be no earlier than October 1, 2011.  Id.

Factual Background and Analysis

The Veteran filed a claim for SMC in June 2012, asserting that he was suffering the after-effects of having been shot in the head (grazing wound) during the Korean War.  He specifically requested "SMC(T)" and aid and attendance benefits.  

Service department records show that the Veteran served from April 1952 to April 1955, which included combat service in the Korean War and the awarding of a Purple Heart medal among other decorations.  At the time of the filing of his SMC claim, service connection for PTSD, with a 100 percent disability rating, had been in effect since October 1992.  (Thus, given that such rating has been in effect continuously for more than 20 years, it is protected and may not be reduced.  See 38 C.F.R. § 3.951(b).)  In a September 2013 rating decision, the RO granted service connection for TBI with residual scar and combined it with his service-connected PTSD, evaluating it as 100 percent disabling.  The RO also granted service connection for additional disabilities associated with TBI, assigning separate ratings:  headaches, rated 30 percent disabling; tinnitus, rated 10 percent disabling; and hearing loss, rated noncompensable.  These awards were effective June 15, 2012, and the Veteran did not express disagreement with the ratings or the effective date; rather, he disagreed with the RO's determination, in that same rating decision, to deny his claims for SMC based on aid and attendance/housebound and for a higher level of SMC based on the residuals of TBI.  In an August 2016 substantive appeal statement, he argued that he was not able to stand for more than a couple of minutes or walk (he stated he was recently issued a motorized wheelchair), that he was no longer able to cook for his wife due to memory loss (he stated he feared remembering to turn off the burners), and that he needed a provider to help him manage his medication (he stated he forgot to take his medicines).  He also wanted to clarify that he alone did not care for his disabled wife (who was a quadriplegic and required much care) and help her with activities of daily living as she needed a caregiver.  

After consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims for SMC based on the need for the regular aid and attendance of another person or by reason of being housebound, and for a higher level of SMC based on the residuals of TBI.  

Regarding SMC under 38 U.S.C.A. § 1114(s) at the housebound rate, the Veteran has a single service-connected disability rated as 100 percent under the rating schedule, but he does not have additional service-connected disabilities ratable at 60 percent.  His service-connected disability rated at 100 percent is the TBI with scar and PTSD, and the additional service-connected disabilities of headaches, tinnitus, and hearing loss have a combined rating of 40 percent.  Further, the evidence shows that he was not confined to his dwelling due to his service-connected disabilities.  In other words, neither the medical evidence nor the Veteran's own statements indicate that he is housebound.  In a March 2012 VA examination, the examiner noted that the Veteran was able to leave his home as long as his (disabled) wife had someone to care for her.  In an August 2016 VA examination, the examiner stated that the Veteran left the house only for medical appointments and occasional errands, when necessary.  Although he used a wheelchair and lived a long distance from town (VA outpatient records indicate that he had lived in a remote area "off the grid" for decades), there was no finding or suggestion that he was substantially confined to his house by reason of his service-connected disabilities.  Accordingly, the Board concludes that for the period considered in this appeal the Veteran does not meet the criteria for SMC by reason of being housebound.  

Regarding SMC under 38 U.S.C.A. § 1114(l) based on the need of regular aid and attendance, the evidence clearly does not show that the Veteran's service-connected disabilities affected his vision, resulted in loss of use of a hand or foot, or led to a permanently bedridden status.  Furthermore, his TBI with scar and PTSD, headaches, tinnitus, and hearing loss are not shown to result in a need for the regular aid and attendance of another person.  Medical records show that the Veteran underwent VA examinations in May 2012 and August 2016, to determine whether there was a need for regular aid and attendance, and the examiner on both occasions described the Veteran's functionality in such a manner that the Board finds he is not in actual need of personal assistance from others on a regular basis.  For example, in the 2012 examiner found that the Veteran was able to feed himself (although he had some degree of difficulty due to memory deficits), prepare his own meals, attend to his own bathing and hygiene needs, manage his own financial affairs and medications, and did not require nursing home care.  He presented as well-groomed.  He was noted as unsteady on his feet, with poor balance and a need for a cane or walking stick, but the examiner did not explain the root of such unsteadiness.  It is noted that the Veteran's diagnoses included TBI and dizziness, and the examiner remarked that increasing dizziness and poor balance affected his ability to care for himself.  Nevertheless, the examiner also stated that the Veteran cared for his wife at home "24/7," and given the Veteran's caretaking of his wife and generally adequate care of himself, albeit with some difficulty but not any articulated inability, the Board determines that such limitations do not rise to the level contemplated in the factors of 38 C.F.R. § 3.352(a) for establishing the need for aid and attendance.  

Likewise, the findings of the VA examiner in 2016 are also not persuasive of the Veteran's need for the regular aid and attendance of another due to service-connected disabilities, despite a worsened presentation of the Veteran and his functionality at that time.  The disabilities listed as restricting the Veteran's activities/functions were unsteadiness on his feet, bilateral knee pain, and migraines.  He was noted to be wheelchair-bound.  Importantly, the Veteran's restrictions are not wholly attributable to service-connected disabilities.  In fact, the examiner listed the diagnoses (which, according to the instructions on the examination form, equate to the level of assistance described in the report) were COPD (chronic obstructive pulmonary disease), atrial fibrillation, bilateral knee pain, and depression.  The Veteran was able to feed himself and manage his own financial affairs, although he needed assistance in preparing meals because he became too weak and his knee pain was too intense (severe headaches were also noted to have affected him).  He needed assistance with medication management, setting up pill boxes and understanding the medications, and he needed assistance in bathing and tending to other hygiene needs.  Relative to the former, the examiner noted that when the Veteran's headaches were the most severe, he was unable to focus, concentrate, or do even simple tasks.  As to assistance in various activities of daily living, the examiner commented that the Veteran had "difficulty combing hair, brushing teeth, etc due to arthritic joints and pain."  His grasp and dexterity was impaired due to trigger thumb and arthritis in the hands; thus, he needed assistance with dressing unless he was dressing in "simple clothing" only.  The Veteran was not able to shave but could feed himself, albeit with difficulty managing utensils.  These upper extremity restrictions were not attributed to the Veteran's service-connected disabilities.  

Further, lower extremity limitations, such as the inability to ambulate, were noted to be due to degenerative arthritis in both knees, for which the Veteran was working on scheduling bilateral knee replacements.  Again, such restrictions were not shown to be attributable to service-connected disability.  Other limitations noted by the examiner involve the inability to cook and make meals, reportedly due to unsteadiness on his feet and pain, and it was also noted the Veteran suffered from fatigue.  He had poor balance and was a fall risk, and had to be assisted by another when he left the house.  Such concerning symptoms were not specifically indicated to be manifestations of TBI, PTSD, headaches, tinnitus, or hearing loss; however, it is noteworthy to acknowledge that the Veteran's diagnoses included atrial fibrillation, and that well-known symptoms of the heart ailment include fatigue, weakness, lightheadedness, dizziness, and confusion.  In short, the reports of VA examinations in May 2012 and August 2016 do not support the Veteran's claim for SMC based on the need for the regular aid and attendance of another.  

Other VA examinations conducted in June 2013 and September 2013, which pertain to evaluation of the Veteran's TBI symptoms, hearing loss and tinnitus, and headaches, do not reflect circumstances suggesting the Veteran's need for the regular aid and attendance of another.  On the TBI examination in June 2013, he was noted to always be oriented to person, time, place, and situation.  There was a complaint of mild memory loss.  He was noted to have mildly impaired judgment, normal motor activity, and mildly impaired visual spatial orientation.  There were three or more subjective symptoms that moderately interfered with work, instrumental activities of daily living, or work/family/other close relationships (the examiner noted the Veteran's complaints and the medical documentation of ongoing severe headaches that require rest periods with daily pain described as 7 or 8 on a scale of 1 to 10, dizziness, imbalance, tinnitus/hearing loss, and hypersensitivity to sound).  The examiner noted such neurobehavioral effects as anger, irritability, and verbal aggression, as described by the Veteran, and in the area of communication he had occasionally impaired comprehension or expression but could communicate complex ideas.  As to functional impact of the TBI residuals, the examiner noted that the Veteran's headaches required rest periods, without noise, a few times per week.  On the September 2013 VA audiological examination, showing bilateral sensorineural hearing loss and tinnitus, the examiner stated that the functional impact of the disability was inability to wear hearing aids due to discomfort and an aversion to noise.  On the September 2013 VA headache examination, the Veteran reported daily headaches with incapacitation once weekly.  It was also noted that he cared for his disabled wife, providing meals, baths, and assistance with clothing.  The foregoing findings certainly show impairment that would reasonably cause difficulty in performing activities of daily life but that does not suggest a requirement of regular personal assistance from others.  

Further, the Veteran's VA outpatient treatment records do not support his SMC claim on the basis of the need for the regular aid and attendance of another.  In a June 2012 TBI consultation, the Veteran reported that he had been having more unsteadiness in his gait as well as dizziness, forgetfulness, and headaches.  He was alert and oriented, with postural dizziness.  The examiner's assessment was TBI with chronic residual memory problems, personality change, headaches, vertigo, balance problems, hearing loss, and tinnitus, all consistent with post-concussive syndrome; she also noted that loss of vibration sensation in the toes may be age-related.  The other assessment was possible mild Parkinsonism (origin unclear).  The Veteran also underwent preventative medicine risk assessment screenings periodically from 2012 to October 2016, and the functional assessment findings were generally consistent, as follows.  On the Katz Index for determining his level of independence in performing activities of daily living, the Veteran's score was "high" denoting independence (he could attend to bathing, dressing, toileting, and feeding; he was "transferring independent"; and he was continent).  According to the Lawton Independence scale, his score reflected a high level of independence, namely, for his ability to use the telephone, to take care of shopping needs, to perform light daily tasks, to launder small items, to arrange his own travel via taxi, and to be responsible for taking medication in correct dosages at correct time, and to manage day-to-day purchases.  It was noted that he did not score a point in the category of food preparation, and that despite light housekeeping he could not maintain an acceptable level of cleanliness.  These assessments to determine his abilities did not distinguish between service-connected and nonservice-connected impairments; in any case, they appear to show that the Veteran was generally able to take care of his daily needs, without the regular assistance of another.    

The outpatient records considered in this appeal reflect over two dozen disabilities on the Veteran's problem list, most of which were not related to service-connected disabilities.  His clinic visits were usually to address treatment for nonservice-connected disabilities, especially bilateral knee disabilities and a heart ailment.  He also regularly attended individual psychotherapy, for service-connected PTSD, and when assigned by his psychologist (in 2012 and 2013) his GAF (global assessment of functioning) scale scores were in the mid-50s range, denoting moderate symptoms and moderate difficulty in social and occupational functioning.  In other words, such scores reflect difficulty but not an inability to function in various areas.  Despite some of the Veteran's statements to the contrary (that he was unable to care for his wife), in July 2016 it was noted on a social work triage assessment that he was the primary caregiver for a totally disabled wife, despite having multiple health issues himself.  On a July 2016 primary care note, the Veteran was assessed with multiple nonservice-connected disabilities including prostatism, chronic atrial fibrillation, hemorrhoids, and degenerative arthritis, as well as service-connected disabilities of headaches and major depression.  It was also observed that he had caregiver stress, from caring for his wife who was ill.  More recent treatment records in August 2016 indicate that on a preventative health screen in August 2016, the Veteran was encouraged to increase his physical activity as much as possible in order to improve his blood pressure control.  In October 2016 it was indicated that the Veteran was in much pain in his knees with advanced tricompartmental osteoarthritis, and desired knee replacement.  On the most recent outpatient record in April 2017, the Veteran reported that his knees were getting better (after having stem cell injections in October 2016) and he was able to walk.  He was still having daily headaches.  He stated that he was not taking some of his atrial fibrillation medications, asserting that everything was getting better.  In looking at the totality of the evidence in the outpatient records, it is clear that the Veteran has multiple, serious impairments for which service connection is not established, and for those limitations imposed by his service-connected disabilities, including headaches and memory problems, he is not shown to require regular assistance from another person.  Even considering all his ailments together, the Veteran appears to be able to generally maintain his independence (albeit with trouble in food preparation and house maintenance), and even serve as a caretaker of another (his wife).  

On the basis of the foregoing, the Board concludes that the Veteran's service-connected disabilities did not render him in need of the aid and attendance of another person.  As shown, the Veteran may require the personal assistance of another person in order to accomplish certain activities of daily living (prepare meals, for example), but the underlying reason for such need was attributable to nonservice-connected impairments including knee joint pain.  An exception to this was the headaches he suffered, which if severe, interfered with his ability to do simple tasks.  There was no evidence to show that the Veteran's severe headaches were so frequent as to render him helpless and in need of regular assistance.  For the reasons articulated, the Board concludes that based on the record before it the Veteran has not met the criteria for SMC based on the need for regular aid and attendance of another person.  

Regarding SMC under 38 U.S.C.A. § 1114(t) based on TBI residuals, for an award of this level of SMC the Veteran would have to show that he was required the regular aid and attendance of another for his TBI.  As discussed in the foregoing paragraphs, the Veteran has not satisfied the requisite criteria for SMC based on the need for the regular aid and attendance of another person due to all his service-connected disabilities, which essentially consists of all his service-connected TBI residuals.  Accordingly, as entitlement to such lower level of SMC benefits has not been established, his entitlement to a higher level based on TBI residuals cannot be awarded.   
	

ORDER

The appeal seeking SMC based on the need for the regular aid and attendance of another person or by reason of being housebound is denied.  

The appeal seeking a higher level of SMC based on the residuals of traumatic brain injury is denied.  




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


